Citation Nr: 0210592	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to a rating in excess of 30 percent, on appeal 
from the initial award of service connection for post-
traumatic stress disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from August 1965 to April 
1971.

This appeal is from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

In February 2001, the appellant testified by videoconference, 
see 38 C.F.R. § 20.700(e) (2001), at a hearing before the 
undersigned, who is the Acting Board Member designated to 
hold the hearing and to decide his appeal.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2002).

The RO adjudicated and certified a second issue for appeal, 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
That claim is moot as a result of the Board's decision on the 
schedular rating issue in this appeal.  The Board does not 
address the TDIU issue.


FINDINGS OF FACT

1.  The veteran filed the claim that gave rise to the instant 
appeal on November 4, 1996.

2.  The veteran appeals from the initial disability rating of 
service-connected PTSD.

3.  PTSD has rendered the veteran demonstrably unable to 
retain employment throughout the period under review in the 
instant appeal.


CONCLUSIONS OF LAW

1.  The general formula for rating psychoneurotic disorders 
effective prior to November 7, 1996, is applicable to claim 
under review in the instant appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999), Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 
(1996).

2.  The schedular criteria for a 100 percent disability 
rating for PTSD are met for the period under review in the 
instant appeal.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has afforded the veteran all notice and assistance 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA], see 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002).  In light 
of the affirmative result in the instant appeal, the Board 
need not consider questions of the retroactive applicability 
of the VCAA.  See Bernklau v. Principi, 291 F.3d 795, 803-06 
(Fed. Cir. 2002), Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).

The Board applied for VA disability compensation for PTSD on 
November 4, 1996.  This appeal is from the initial rating 
assigned to a disability upon adjudication of entitlement to 
service connection.  Regarding the time period for which it 
is informative, the entire body of evidence pertinent to this 
appeal is for equally weighted consideration.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO did not consider staged ratings.  The Board may 
consider whether to stage the rating of the appellant's 
disability, because there is no prejudice to the appellant to 
do so without remand to the RO for that purpose.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  Under the facts of this 
case, discussed below, there is no change in the severity of 
PTSD that would require disallowance of a rating higher than 
the rating from which the veteran appeals for any part of the 
period under review.  Thus, there can be no prejudice to the 
appellant for the Board to now consider the appropriate 
rating.

In review of disability evaluations, the Board considers all 
of the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, see generally 38 C.F.R. Part 4 (2001), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).

In this case, the veteran filed the claim that gave rise to 
this appeal at a time when subsequently amended rating 
criteria applied.  Compare 38 C.F.R. § 4.132 (1996) (general 
formula for rating psychoneurotic disorders) with 38 C.F.R. 
§ 4.130 (2001) (general formula for rating mental disorder) 
(amended 61 Fed. Reg. 52,700 (Oct. 8, 1996) (effective Nov. 
7, 1996).  When rating criteria change during the pendency of 
a claim, VA must apply the criteria more beneficial to the 
claimant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If 
the older criteria more favor the claimant's interests, they 
are applicable to the whole period under review, the 
subsequent change notwithstanding.  Id.  The veteran's 
disability PTSD, is rated under the criteria of one or the 
other version of the general formula.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Comparison of the two sets of rating criteria reveals the 
older criteria to be more beneficial to the veteran.  Under 
the older criteria, each rating criterion stands alone as an 
independent basis of rating a disability.  Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  For example, "Demonstrably 
unable to obtain or retain employment," is a discrete 
criterion of a 100 percent rating under the older version.  
38 C.F.R. § 4.132, Diagnostic Code 9411. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  Consequently, the Board will 
apply the older criteria to the facts in the instant appeal.  
Karnas, 1 Vet. App. 308.

The pertinent evidence of record comprises two October 1998 
reports from P.J. Loop, M.D., one of a psychiatric 
examination and another a summary; May 1999 VA psychiatric 
examination and psychological testing reports; February 1999 
to February 2002 VA outpatient psychiatric treatment records; 
and a March 2002 VA psychiatric examination report.

Administrative and extensive medical records from the Social 
Security Administration show a claim for disability benefits 
in 1994, with an award in 1995.  Neither the primary 
disabling nor the secondary disabling diagnosis related to 
psychiatric illness.  The records are devoid of reference to 
psychiatric problems.

Dr. Loop noted the veteran's history of current marriage and 
one prior divorce.  The veteran reported a four or five year 
history of sleep disturbance.  The veteran reported poor 
concentration, feeling helpless and hopeless, decreased self-
esteem, angering easily, loss of pleasure, difficulty making 
decisions, and increased anxiety in the past four years, with 
increased symptoms in the past four months.  He reported 
increased crying spells and he was tearful during the 
interview.  He reported having hit his wife in the night if 
she made noise, that he had a loaded gun in every room to 
protect himself, and that he had in the past slept with a gun 
to protect himself.  On interview, he was oriented, not 
hallucinating or delusional, his affect was sad and was 
appropriate to his mood.  Dr. Loop diagnosed PTSD and major 
depression, single episode, severe, without psychotic 
features.  The global assessment of functioning (GAF) was 55 
presently and 65 the highest in the past year.

In the summary report written subsequent to examination, Dr. 
Loop stated that the veteran had displayed multiple symptoms 
of PTSD since service in the military, including recurrent 
and intrusive thoughts that have been distressing, frequent 
nightmares, panic episodes, awakening in the middle of the 
night, severe isolation, feelings of rage directed at persons 
of oriental descent, dissociative episodes of feeling he was 
reliving traumatic events, and continued fear of reprisal 
from the government for things he witnessed.  Persistent 
symptoms of increased arousal included severe difficulty 
falling and staying asleep, irritability, pronounced 
difficulty in concentration, hypervigilance, and exaggerated 
startle response.  The veteran demonstrated persistent 
avoidance of stimuli associated with the trauma and some 
numbing of his general responsiveness, such as not wanting to 
talk about specific things he witnessed.  His emotional range 
was constricted, and he found it difficult to express love 
for his family.  He reported these symptoms as almost 
continuous since his separation from the service, but that he 
had not sought psychiatric treatment until the present time.

May 1999 VA examination revealed the veteran to be taking 
multiple psychiatric medications prescribed as part of VA 
psychiatric outpatient treatment.  The veteran reported 
decrease of nightmares from several times to about once a 
week with medication.  He reported frequently awakening 
disoriented and "scared to death," and sometimes sweaty.  
He reported numerous intrusive thoughts about "just being in 
Vietnam and seeing what I saw over there."  He reported 
being startled by any loud noise, disliking crowds.  He 
reported he would go to a restaurant, but only when it was 
not crowded.  He goes to stores, but does not enjoy it.  His 
spent most of his time at home and had few social contacts.  
He reported having quit drinking, but that his medication 
"caused him" to drink.  On mental status examination he was 
casually groomed, fully cooperative, and he gave the examiner 
no reason to doubt the reliability of his information.  The 
examiner noted a "definite air of intensity."  His 
predominant mood was one of some depression, with affect 
appropriate to content.  Mental processes were logical and 
tight, without loosening of association, confusion, and there 
were no hallucinations or delusional material elicited.  
Insight and judgment were adequate.  The examiner diagnosed 
chronic PTSD.  After completion of psychological testing, the 
examiner assessed the GAF as 49.

Psychological testing, which proved valid and without 
intentional effort to distort the results, indicated great 
anxiety and depression.  The test suggested the veteran would 
likely have considerable interpersonal difficulty, social 
isolation, and frank distrust of others.  The PTSD scales 
were significantly elevated. Marital problems were felt to be 
likely.  The profile was consistent with PTSD.

VA outpatient records of February 1999 to February 2002 shows 
the veteran had a history of depression with crying spells 
for many years, recurrent nightmares and persistent obsession 
with events in Vietnam until he began private treatment with 
Dr. Loop.  On initial assessment for VA treatment, the 
veteran's hyper vigilance and anger were apparent, and sleep 
disturbance was noted.  The initial diagnosis was PTSD with 
depression; GAF 50.  The treatment records show ongoing 
efforts to manage nightmares, sleep disturbance, anger and 
depression.  GAF was 52 in May 1999 and 50 in June 1999.  An 
August 1999 note showed he was able to present without anger 
and crying after about seven months of therapy and medical 
treatment, but he was sleeping 12 to 16 hours a day, 
apparently over-sedated.  The next month he reported marked 
increase in nightmares.

An extensive September 1999 psychiatric assessment with 
multiple psychological tests listed the multiple symptoms 
that qualified the veteran's diagnosis of PTSD, highlighting 
the persistence of re-experiencing of trauma, intrusive 
recollection, nightmares, psychological distress at cues and 
symbolic events, producing emotional upset, crying, and 
sadness, with physiologic manifestations of nausea, increased 
heart rate and hot flashes.  The veteran reported that nausea 
could last for days after talking about his experiences.  The 
veteran demonstrated persistent avoidance of stimuli 
associated with traumatic events and numbing of general 
responsiveness, as indicated by behaviors reported by the 
examiner.  The veteran reported disinterest and diminished 
participation in previously enjoyed activities.  There were 
persistent symptoms of increase arousal indicated by sleep 
disturbance, irritability and significant anger, which he 
described as "flying off the handle a lot."  He avoided 
people to avoid fights.  He reported difficulty 
concentrating, and did not read or participate in certain 
hobbies because of poor concentration.  He avoided crowds, 
because he felt nervous and that he had to leave.

Ongoing treatment records showed the veteran had little 
motivation or energy to participate in any activities, 
although he attempted some activity daily.  In August 2000, 
he reported periods of anger without loss of control, but 
with some significant periods of depression and crying 
spells.  Problems increased with irritability, sleep 
disturbance, poor motivation and low energy in September 
2000, noted as an exacerbation in his symptoms.  GAF was 54 
in March 2001.  In April 2001, he reported decreased severe 
nightmares, but increased intrusive thoughts and seldom going 
anyplace he could have a confrontation with others.  In 
November 2001, he went to a cabin with his family to go 
hunting, but stayed in the cabin, had no interest, and 
returned home.  The bombing in Afghanistan increased thoughts 
and emotions about Vietnam.  In February 2002, he continued 
to complain of depression, hypersomnolence, anhedonia, and 
lack of motivation.  On assessment, the diagnosis remained 
PTSD with depression; GAF 52.  The outpatient record showed 
occasional reports of thoughts of suicide, but no plan.

On VA examination in March 2002, the examiner noted review of 
the veteran's VA claims file and a Board remand.  The veteran 
said he was "getting along,"  He reported decreased 
nightmares from every other night to monthly with a recent 
change in medication.  He said careful choice of television 
programming helped.  He reported sleeping six to eight hours 
a night and improvement in returning to sleep upon awakening.  
Frequent intrusive thoughts about the war persisted.  He 
reported essentially the same degree of social isolation 
noted in prior examinations and in treatment records, 
occasional restaurant visits with reluctance, tolerance of 
large stores without enjoyment.  He reported he had not 
worked since 1994, when he became physically disabled from 
his last employment as a truck driver.  The veteran felt he 
could not work now because of the degree to which intrusive 
recollections of Vietnam disrupted his concentration.  He 
reported spending most of his time at home watching 
television, with occasional visits to the owner of a local 
pawnshop or to a mechanic friend.

The examiner noted the veteran conversed readily and gave no 
reason to doubt the information provided.  He appeared 
dysphoric, with speech of normal rate and rhythm.  His mood 
was predominantly depressed, with affect appropriate to 
content.  The veteran's thought processes were not 
compromised.  Insight was somewhat limited and judgment was 
adequate.  There was history of suicidal ideation.  He denied 
homicidal ideation.  He was competent for VA purposes.  The 
diagnosis was PTSD, chronic; GAF 45.

In the examiner's opinion, the extent to which PTSD precluded 
employment was unclear, but "all things considered, I 
believe that the veteran would not be able to sustain 
employment over an extended period of time."

In February 2001, the veteran testified about the severity of 
his PTSD and how it manifests.  The testimony was credible 
because of its consistency with the clinical record in its 
essential features.

The rating schedule in effect when the veteran filed his 
claim provides a 100 percent disability rating if service-
connected PTSD is of such severity that the claimant is 
"demonstrably unable to obtain or retain employment."  The 
criterion held by the Court to be a discrete basis for a 
disability rating, Johnson, 7 Vet. App. at 97, is itself 
written in the disjunctive, "unable to obtain or retain 
employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(emphasis added).

The veteran has demonstrated PTSD symptomatology to VA 
examiners that lead consistently to a Global Assessment of 
Functioning in a narrow range averaging approximately 50.  
This GAF is significant evidence of his inability to work, 
because VA has incorporated the diagnostic nomenclature of 
the American Psychiatric Association into VA rating parlance 
by reference.  See 38 C.F.R. § 4.125 (1996); see also 
38 C.F.R. § 4.125(a) (2001).  A GAF of 50 represents the 
assessment by the clinician that the patient has serious 
impairment of occupational functioning, such as inability to 
keep a job.  The opinion of the March 2002 VA examiner 
together with clinical records that well-document 
symptomatology consistently congruent with that found by the 
March 2002 VA examiner support the conclusion that the 
veteran cannot retain employment because of his PTSD.  In 
sum, the schedular criteria for a 100 percent disability 
rating are met.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

The Board concludes Regarding whether the rating should be 
staged, see Fenderson, 12 Vet. App. 119, in this case less 
than 100 percent for some part of the period under review, 
the Board concludes it should not.  All examiners and 
clinicians who have commented on the question of the 
reliability of the veteran's reports of his symptoms have 
opined as to that reliability.  Psychological testing has 
intermittently corroborated the validity of the veteran's 
reports and the clinical impressions.  In light of this 
evidence and the evidence that the symptoms have varied to an 
insignificant degree for rating purposes over the time 
documented, the Board infers that the documented 
symptomatology has persisted throughout the period under 
review in this appeal.  Consequently, the rating is not 
staged, but is appropriately 100 percent for the period under 
review.


ORDER

A schedular 100 percent disability rating for PTSD is granted 
from the effective date of service connection, subject to the 
regulations governing payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

